Citation Nr: 0903890	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
amputation of the distal phalanx of the right middle finger.  

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include schizoaffective 
disorder, depressed type, emotional instability reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1961 and January 1973 to May 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
in Cleveland, Ohio, which reopened and denied a claim of 
service connection for schizoaffective disorder, depressed 
type, emotional stability reaction, and continued a 10 
percent evaluation for service-connected amputation of the 
distal phalanx of the right middle finger.  Subsequently, the 
RO issued a June 2007 supplemental statement of the case 
(SSOC) assigning a separate 10 percent evaluation for a 
tender scar at the tip of the right middle finger.  The 
veteran continues to appeal for the assignment of a higher 
rating for amputation of the distal phalanx of the right 
middle finger.  However, he has not appealed the decision 
assigning a separate rating for a tender scar at the tip of 
the right middle finger; therefore this issue is not under 
appellate review.  

Notwithstanding the RO's decision to reopen the previously 
disallowed acquired psychiatric disorder claim, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Subsequent to the issuance of the June 2007 Supplemental 
Statement of the Case (SSOC), the veteran submitted 
additional evidence which was not considered by the RO.  The 
veteran, through his representative, has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2008).

The veteran indicated in his July 2006 VA Form 9 that he did 
not want a hearing before the Board.  In May 2008, the 
veteran submitted a statement requesting for the first time a 
Board hearing.  This request, construed as a motion to 
schedule a hearing before a Veterans Law Judge, was denied by 
the Board in October 2008 due to lack of good cause.  As 
such, the Board may proceed with appellate review.

The issue of service connection for an acquired psychiatric 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's service-connected right middle finger (other 
than a tender scar at the tip of the right middle finger) is 
manifested by a partial amputation of the distal phalanx and 
moderate degenerative arthritis.  

2. An unappealed RO rating decision dated in March 1995 
denied the veteran's petition to reopen a claim of service 
connection for an acquired psychiatric disorder.

3. Additional evidence received since the March 1995 decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
amputation of the distal phalanx of the right middle finger 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5154 (2008).  

2. The March 1995 rating decision denying a petition to 
reopen a claim of service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder has been received, and therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's request to reopen his claim of 
service connection for an acquired psychiatric disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this case, the petition to reopen has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on the petition to reopen is 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

With respect to the veteran's increased rating claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error.  Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to the initial adjudication of his claim, the veteran 
was provided with VCAA notice letters dated in July 2004 and 
April 2005, which requested that the veteran provide evidence 
describing how his disability had increased in severity.  In 
addition, the veteran was questioned about the effect that 
worsening has on his employment and daily life during the 
course of the May 2007 VA orthopedic examination performed in 
association with this claim.  Further, the veteran's 
statements in his July 2006 VA Form 9 describe the impact 
that his disability has on his employment and daily life.  
The Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran at interview 
show, and his written statements show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact it had on his employment and daily life.  As the 
Board finds that veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores, 
supra.

As to the second element, the Board notes that the veteran is 
service-connected for amputation of the distal phalanx of the 
right middle finger.  As will be discussed below, this 
condition is rated under Diagnostic Code 5154.  Other 
diagnostic codes for rating musculoskeletal systems are also 
potentially applicable.  There is no single measurement or 
test that is required to establish a higher rating.  On the 
contrary, entitlement to a higher disability rating would be 
satisfied by evidence demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores, supra.  The Board finds that no more 
specific notice is required of VA and that any error in not 
providing the rating criteria is harmless.  See id.  While 
notification of the specific rating criteria was provided in 
the June 2007 SSOC, not a specific preadjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that a VCAA notice 
letter dated in November 2006 informed the veteran that a 
disability rating was assigned for service-connected 
disabilities, under a rating schedule, and that the rating 
could change if the condition changed.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature and symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  See Vazquez-Flores, supra.

As to the fourth element, the July 2004 and November 2006 
letters provided notice of the types of evidence, both lay 
and medical, including on-going treatment records and recent 
social security determinations, that could be submitted to 
show that his disability had worsened.  See Vazquez-Flores, 
supra.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice was harmless.  

The Board further finds that the remaining elements of 
Pelegrini II are satisfied.  The July 2004 and April 2005 
letters informed the veteran of the evidence that VA would 
seek to obtain.  The July 2004 and November 2006 letters also 
provided examples of the types of evidence he could submit.  
See Pelegrini II, supra.  

Since the RO continued the 10 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in the November 2006 letter and was 
given ample opportunity to respond.  Subsequent to the 
issuance of this letter, the veteran's claim was 
readjudicated in a June 2007 SSOC.  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  Although the veteran's representative has stated 
that there is some evidence that the veteran may be receiving 
Social Security Administration (SSA) disability benefits, 
such benefits, if any, would likely relate to his psychiatric 
and/or personality disorders.  There is no indication that 
the veteran is in receipt of SSA benefits for his right 
middle finger.  Thus, it is would not be feasible to remand 
this issue for the sole purpose of determining whether the 
veteran is receiving SSA disability benefits.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA orthopedic 
examination in April 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by the other 
medical evidence of record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran seeks an increased rating for his service-
connected amputation of the distal phalanx of the right 
middle finger, currently evaluated as 10 percent disabling.  
For the reasons that follow, the Board finds that a higher 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service-connected right middle finger is 
assigned a rating of 10 percent under Diagnostic Code 5154 
for amputation of the long finger.  As explained in the 
introduction, the July 2007 SSOC assigned a separate 
evaluation under Diagnostic Code 7804 for a tender scar at 
the tip of the right middle finger.  Although the veteran 
appealed the 10 percent evaluation for amputation of the 
distal phalanx of the right middle finger, he has not 
appealed the separate evaluation for the scar.  Thus, the 
Board cannot consider the symptomatology and effects of his 
tender scar at the tip of the right middle finger in 
evaluating his entitlement to an increased rating for 
amputation of the distal phalanx of the right middle finger.  
See 38 C.F.R. § 4.14.  

Under Diagnostic Code 5154, a 20 percent evaluation is 
warranted for amputation of the long finger of either the 
major hand or the minor hand with metacarpal resection (more 
than one-half the bone lost), and a 10 percent evaluation is 
provided for amputation of the long finger of either the 
major hand or the minor hand without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5154.  

The veteran was afforded a VA orthopedic examination in April 
2007.  On physical examination, the right hand showed a 
partial amputation of the very tip of the right middle 
finger.  There was some sensitivity to touch over that area.  
It was noted that the veteran was able to get pulps to palms, 
and had good grip, grasp and dexterity.  The veteran was also 
found to have normal function of the flexor and extensor 
tendons on the long finger.  It was further noted that 
repetitive use caused increasing symptomatology, but that 
there was no change in range of motion.  An X-ray of the 
right hand revealed moderate degenerative arthritis with no 
fracture, dislocation or destructive bone changes.  The 
examiner diagnosed the veteran with partial amputation of the 
distal phalanx of the right middle finger.  

Based on the aforementioned findings, the Board finds that 
the veteran is appropriately rated under Diagnostic Code 5154 
with the currently-assigned 10 percent evaluation.  His 
amputated right middle finger clearly does not have 
metacarpal resection.  Rather, the evidence shows amputation 
of the distal phalanx, which warrants a 10 percent rating.  
As a higher rating is not available under Diagnostic Code 
5154, the Board will now consider other possible avenues for 
a higher rating.  

Diagnostic Code 5226 provides that favorable or unfavorable 
ankylosis of the long (middle) finger of either the major 
hand or the minor hand warrants an evaluation of 10 percent.  
It is noted that consideration should be given to whether 
evaluation as amputation is warranted or whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.  38 C.F.R. § 4.71a.  "Ankylosis" is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Dorland's Illustrated Medical 
Dictionary, 93 (30th ed. 2003).  

Here, the veteran is not shown to have either favorable or 
unfavorable ankylosis of the right middle finger, nor is he 
shown to have resulting limitation of motion of other digits 
or interference with the overall function of the right hand.  
Therefore, an evaluation under Diagnostic Code 5226 is not 
warranted.  

Additionally, the Board must consider whether the veteran is 
entitled to a separate rating for the degenerative arthritic 
changes manifested in his right hand.  In certain 
circumstances, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  In the absence of limitation of motion, 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups is 
rated as 10 percent disabling.  Degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, is rated as 20 percent disabling.  Id.  A 
minor joint group is defined as multiple involvements of the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities. 38 C.F.R. § 4.45(f).  

Diagnostic Code 5229, pertaining to limitation of motion of 
the index finger or of the long finger, provides that a 
noncompensable (0 percent) evaluation is warranted for 
limitation of motion of the index finger or the long finger 
of either the major hand or the minor hand with a gap of less 
than one inch (2.5 centimeters) between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible and extension is limited 
by no more than 30 degrees.  38 C.F.R. § 4.71a.  An 
evaluation of 10 percent under Diagnostic Code 5229 requires 
limitation of motion of the index finger or of the long 
finger of either the major hand or the minor hand with a gap 
of one inch (2.5 centimeters) or more between the fingertip 
and the proximal transverse crease of the palm of the hand, 
with the finger flexed to the extent possible and extension 
is limited by no more than 30 degrees.  Id.  

In this case, it was noted at the April 2007 VA examination 
that the veteran could reach pulps to palm.  Despite 
increased symptomatology with repetitive use, no additional 
limitation of motion was noted.  As the veteran is not shown 
to have limitation of motion of the right middle finger nor 
degenerative arthritis involving 2 or more minor joint 
groups, increased evaluations under Diagnostic Codes 5003 or 
5229 are not for application.  

The Board notes that the evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the medical evidence does not 
show that the veteran has limitation of motion of the right 
middle finger.  While the veteran is shown to have tenderness 
at the tip of the right middle finger, as explained above, he 
is currently in receipt of a separate evaluation under 
Diagnostic Code 7804 for the tender scar.  As a consequence, 
the Board concludes that no higher rating is required under 
DeLuca.  

Furthermore, the Board has considered the possibility of 
staged ratings.  Fenderson, supra; Hart, supra.  The Board, 
however, concludes that the criteria for a rating in excess 
of 10 percent for amputation of the distal phalanx of the 
right middle finger have at no time been met.  Accordingly, 
staged ratings are inapplicable.  See id.

Finally, the Board has also considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  There is no indication in the record 
that the schedular evaluation is inadequate to evaluate the 
impairment of the veteran's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).

In light of the foregoing, the Board concludes that a higher 
rating for amputation of the distal phalanx of the right 
middle finger is not warranted.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Petition to Reopen

The veteran contends that he has an acquired psychiatric 
disorder to include schizoaffective disorder, depressed type, 
emotional instability reaction, as a result of active 
service.  

The veteran filed his original claim of entitlement to 
service connection for a psychiatric disorder in October 
1990.  The claim was denied in a June 1991 rating decision.  
The veteran attempted to reopen his claim in May 1994.  
Rating decisions dated in September 1994 and March 1995 
denied the petition to reopen, and the veteran did not 
appeal.  These decisions are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.1103 (2008).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board notes that personality disorders or congenital or 
developmental defects are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  However, the VA 
Office of General Counsel has determined that service 
connection may, in certain circumstances, be granted for 
"diseases (but not defects) of congenital, developmental or 
familial origin."  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. § 4.127.  

With regard to congenital or developmental defects, the 
General Counsel has defined a "defect" as an imperfection or 
structural abnormality or condition which is more or less 
stationary in nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  The term "disease" had been defined as "any 
deviation from or interruption of the normal structure or 
function of any part, organ or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  Id.  Notwithstanding the finding by the General 
Counsel that service connection may not be granted for a 
defect, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  Id.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition for disorders not 
noted on the entrance examination report, VA must show by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
38 C.F.R. § 3.306.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's claim of service connection for a psychiatric 
disorder was previously denied because there was no evidence 
of acquired neurosis or psychosis in military service, nor 
evidence of psychosis within the one year presumptive period 
following his first period of service or within the two year 
presumptive period following his second period (wartime) of 
service.  In order for the claim to be reopened, the veteran 
must have submitted evidence showing either that he has an 
acquired psychiatric disorder that manifested in service or 
that he has psychosis that manifested within one of the 
applicable presumptive periods following service.  

Since the March 1995 rating decision, the veteran was 
afforded a VA psychiatric examination in May 2007.  The May 
2007 VA examination report is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  The Board notes that such 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, that the veteran 
acquired a psychiatric disorder in service.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  
When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder to include 
schizoaffective disorder, depressed type, emotional 
instability reaction, has been received; to that extent only, 
the appeal is granted.


REMAND

As the claim of service connection for an acquired 
psychiatric disorder to include schizoaffective disorder, 
depressed type, emotional instability reaction, has been 
reopened with the submission of new and material evidence, 
additional assistance in developing evidence pertinent to the 
veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  

The veteran's service treatment records show that he was 
treated at Valley Forge General Hospital in 1961 prior to 
discharge.  Additionally, private medical records reflect 
that the veteran underwent treatment at the VA Medical Center 
(VAMC) at Brecksville in 1969 for alcohol abuse.  It does not 
appear that these treatment records have been associated with 
the record.  Given that the veteran's mental health records 
and other related treatment records are critical to deciding 
his service connection claim, the Board finds it necessary to 
determine whether these records might still be available.  
Accordingly, on remand the Agency of Original Jurisdiction 
(AOJ) should make a request for records of the veteran's 
treatment at Valley Forge General Hospital in 1961 and the 
Brecksville VAMC in 1969.  

Furthermore, the veteran's representative has indicated that 
there are outstanding VA medical records, including records 
of mental health treatment at the VA medical clinic in 
McCafferty, that have not yet been obtained.  It has also 
been noted that the veteran may be receiving Social Security 
Administration (SSA) disability benefits.  On remand, the AOJ 
should obtain any outstanding records of mental health 
treatment at the McCafferty clinic and other VA medical 
facilities, and determine if there are any SSA records that 
need to be obtained.  

Finally, the veteran was afforded a VA psychiatric 
examination in May 2007 to assess the current nature and 
etiology of his claimed psychiatric disorder.  At this 
examination, the veteran was diagnosed with alcohol 
dependence in full-sustained remission, and personality 
disorder, rule out antisocial personality disorder and 
schizoid personality disorder.  The Board notes that, as 
clearly established by the regulations, personality disorders 
are not "diseases" for which service connection can be 
granted, and as a matter of law are not compensable 
disabilities.  38 C.F.R. § 3.303(c), 4.9, 4.127; see also 
VAOPGCPREC 82-90 (July 18, 1990).  The veteran contends that 
the May 2007 VA examination was incomplete and that he did 
not receive the correct diagnosis.  As this case is being 
remanded for other matters, the AOJ should schedule the 
veteran for a new VA examination to determine whether he 
currently has an acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should obtain the veteran's 
treatment records at Valley Forge General 
Hospital in 1961 and the Brecksville VAMC 
in 1969; his current mental health 
treatment records from the McCafferty 
clinic and any other outstanding VA 
treatment records; and his SSA disability 
records, if any.

2. Thereafter, the AOJ should schedule 
the veteran for a VA psychiatric 
examination to assess the current 
nature and etiology of his claimed 
psychiatric disorder.  The entire 
claims file must be made available to 
the examiner for review, and the 
examiner should note that it has been 
reviewed.  

After reviewing the file, the examiner 
should: (a) list all current 
psychiatric and personality diagnoses 
manifested by the veteran, specifying 
whether any diagnosis represents an 
acquired psychiatric disorder, as 
opposed to a personality disorder; and 
(b) for any acquired psychiatric 
diagnosis, render an opinion as to 
whether such condition was at least as 
likely as not (i.e., to at least a 
50:50 degree of probability) a result 
of service, or whether such a 
relationship is unlikely (i.e., less 
than a 50:50 degree of probability).  
If the examiner concludes that any 
current psychiatric disorder existed 
prior to service, then he/she should 
indicate whether it is at least as 
likely as not that the disorder was 
aggravated (i.e., underwent permanent 
worsening, as opposed to temporarily 
flare-ups) or subject to a superimposed 
injury or disease in service.  

The examiner should provide a complete 
rationale for any opinion given.  

3. Finally, the AOJ should readjudicate 
the claim of service connection for an 
acquired psychiatric disorder.  All new 
evidence received since the issuance of 
the June 2007 SSOC should be considered.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


